Case 0:19-cv-61007-JIC Document 10 Entered on FLSD Docket 05/21/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                          CASE NO.: 1: 19-cv-61007-JIC – Cohn/Seltzer

 RYAN TURIZO,                                       CLASS ACTION
 individually and on behalf of all others similarly
 situated,

                Plaintiff,
 v.

 CERTIFIED ASSOCIATES, LLC d/b/a
 CERTIFIED MARIJUANA DOCTORS.COM

              Defendant.
 _____________________________________/

                                   JOINT CERTIFICATION

        Pursuant to Magistrate Judge Barry S. Seltzer’s May 10, 2019 Order (“Order”),

 Defendant, Certified Associates, LLC d/b/a/ Certified Marijuana Doctors.Com and Plaintiff,

 Ryan Turizo, through their undersigned counsel, hereby certify that on May 21, 2019 the

 undersigned counsel conferred in good faith about all matters required by the Order.

 DATED: May 21, 2019.

 /s/ Jibrael S. Hindi                             /s/ Jeffrey A. Backman
 JIBRAEL S. HINDI, ESQ.                           JEFFREY A. BACKMAN
 Florida Bar No. 118259                           Florida Bar No. 662501
 THE LAW OFFICE OF JIBRAEL S. HINDI,              Gregg I. Strock
 PLLC.                                            Florida Bar No. 1010140
 110 SE 6th Street                                GREENSPOON MARDER LLP
 Ft. Lauderdale, FL 33301                         200 E. Broward Blvd., Suite 1800
 Telephone: (954) 907-1136                        Ft. Lauderdale, FL 33301
 Facsimile: (855) 529-9540                        (954) 491-1120
 jibrael@jibraellaw.com                           jeffrey.backman@gmlaw.com
                                                  khia.joseph@gmlaw.com
 Attorney for Plaintiff                           gregg.strock@gmlaw.com
                                                  marie.kusek@gmlaw.com

                                                  Attorneys for Defendant
